El Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
 José Cintrón trató, mediante injunction, de impedir a la Mayagüez Light, Power & Ice Oo. qne le cortara la corriente eléctrica qne había estado suministrando lnz y fuerza a dicho querellante. Los hechos prácticamente no fueron controvertidos, y demostraban que la querellada presentó al peticionario una serie de cuentas mensuales ascendentes a $94.50, que fueron pagadas. Entonces lá demandada bailó que al hacer sus cálculos por el tiempo cubierto debió haber multiplicado por diez lo marcado por el contador. Se había instalado un nuevo contador que exigía esta multiplicación. Placiendo concesiones por las diferencias ocasionadas por la alteración de la tarifa, el peticionario hubiera adeudado a la demandada la suma de $564.60. Deduciendo *769la suma pagada, el peticionario debía a la demandada la cantidad de $469.83. La querellada entonces solicitó del demandante que le pagara dicha suma o que, de acuerdo con el contrato existente, corriera el riesgo de que se le suspen-diera el servicio. A no ser por la indicación de que si las cuentas hubiesen sido presentadas a su debido tiempo el demandante habría probado que estaban equivocadas, no hay-duda alguna de que el demandante adeudaba a la demandada la cantidad de $469.83. El objeto del pleito era impedir que la corriente fuese cortada.
La Corte de Distrito de Mayagüez resolvió que por regia general los retrasos debidos a errores en los cargos eran cobrables de igual modo y bajo penalidad similar que los cargos originales en que no se cometía error alguno, citando el caso de Re Eagle River Light & Water Commission. La íeferencia hecha por la corte es insuficiente para averiguar la fuente de la cita, pero tal es la regla sentada por este tribunal en el caso de Bothwell v. San Juan Light & Power Co., 13 D.P.R. 168, y también en 20 C. J. 333, nota 90.
Las excepciones a la regla, resolvió la corte, aparecían en el caso de City of Atlanta v. J. E. McJenkin (Ga.), 135 S. E. 498; véase también 20 C. J. 333, nota 91. La corriente no puede ser cortada cuando existe una controversia genuina bona fide respecto a la cantidad consumida. Las autoridades citadas por el apelante de Cook on Corporations se pronuncian en ese sentido. Esto, desde luego, significa que una corte de equidad, como en el caso citado, tiene discreción de librar o de no librar el auto de injunction.
La corte inferior hizo referencia a un caso similar al pre-sente, el de Kansas Electric Power Co. v. W. L. Thomas, 255 Pac. 33, aunque no era un caso de injunction. Allí se resolvió que una corporación de servicio público no podía estar impedida por su negligencia o equivocación, de recobrar la cantidad adeudádale.
Como no hubo ninguna verdadera disputa sobre' la canti-dad debida, el apelante no nos convence de que la compañía *770demandada na podía recurrir a la condición expresada en el contrato de suspender el servicio en caso de que el consu-midor dejara de cumplir con él. A tenor del contrato, existía el deber claro de pagar, lo que no,se hizo.

Déb'e confirmarse la sentencia apelada.